PER CURIAM.
Stanley Bass seeks a belated appeal from a judgment and sentence imposed upon revocation of probation, alleging in his amended petition that his trial counsel did not honor his. timely request that a notice of appeal be filed. We relinquished jurisdiction to conduct an evidentiary hearing, and the special master has concluded that Bass in fact made a timely request for an appeal to his attorney.
Accordingly, the petition for belated appeal of the judgment and séntence imposed on April 25, 2001, in Leon County Circuit Court case number R1999-3772-AF, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ERVIN, WOLF and PADOVANO, JJ., concur.